DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent 11,057,458, which is a continuation of U.S. Patent 10,320,888, which is a continuation of U.S. Patent 9,686,351, which is a continuation of U.S. Patent 9,654,545.  Claims filed on November 16, 2021 has been entered.  Claim 1-21 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,458, hereinafter ’458.

Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘458.  The claim of the instant application is broader in every aspect than the claim of patent ‘458.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the patent ‘458.  That is, claim 1 of the instant application is anticipated by claim 1 of the patent ‘458.
Similar reasoning applies independent claim 11 as well as dependent claim 2-10 and 12-20 of the instant application.  See, the table below which shows both application claims on limitation bases. 

Claim No.
Application
No. 17/365,652 instant application
Claim No.
DP.
US Patent 11,057,458
1
In a media playback system comprising a first playback device and a second playback device, a method comprising:

forming a zone group comprising the first playback device and the second playback device, wherein the first playback device is configured to receive network communications comprising first audio content from a first access point and forward at least a portion of the first audio content to the second playback device during synchronous playback of the first audio content by the zone group;



after forming the zone group, receiving, at the second playback device, an indication that the second playback device is to receive the network communications from a second access point, wherein the network communications from the second access point comprises second audio content; and

in response to receiving the indication, configuring the second playback device to receive the second audio content from the second access point and forward at least a portion of the second audio content to the first playback device during synchronous playback of the second audio content by the zone group.
1
In a media playback system comprising a first playback device and a second playback device, a method comprising:

forming a zone group comprising the first playback device and the second playback device, wherein the first playback device is configured to receive first audio content from a first audio source and forward at least a portion of the first audio content to the second playback device during synchronous playback of the first audio content by the zone group, wherein the second playback device does not receive the first audio content directly from the first audio source;

after forming the zone group, receiving, at the second playback device, an indication that the second playback device is to receive directly from a second audio source, second audio content for synchronous playback by the zone group; and


in response to receiving the indication, configuring the second playback device to receive the second audio content from the second audio source and forward at least a portion of the second audio content to the first playback device during synchronous playback of the second audio content by the zone group, wherein the first playback device does not receive the second audio content directly from the second audio source.
11
A media playback system comprising a first playback device and a second playback device, wherein the media playback system is configured to perform functions comprising:

forming a zone group comprising the first playback device and the second playback device, wherein the first playback device is configured to receive network communications comprising first audio content from a first access point and forward at least a portion of the first audio content to the second playback device during synchronous playback of the first audio content by the zone group;



after forming the zone group, receiving, at the second playback device, an indication that the second playback device is to receive the network communications from a second access point, wherein the network communications from the second access point comprises second audio content; and

in response to receiving the indication, configuring the second playback device to receive the second audio content from the second access point and forward at least a portion of the second audio content to the first playback device during synchronous playback of the second audio content by the zone group.
12
A media playback system comprising a first playback device and a second playback device, wherein the media playback system is configured to perform functions comprising:

forming a zone group comprising the first playback device and the second playback device, wherein the first playback device is configured to receive first audio content from a first audio source and forward at least a portion of the first audio content to the second playback device during synchronous playback of the first audio content by the zone group, wherein the second playback device does not receive the first audio content directly from the first audio source;

after forming the zone group, receiving, at the second playback device, an indication that the second playback device is to receive directly from a second audio source, second audio content for synchronous playback by the zone group; and
in response to receiving the indication, configuring the second playback device to receive the second audio content from the second audio source and forward at least a portion of the second audio content to the first playback device during synchronous playback of the second audio content by the zone group, wherein the first playback device does not receive the second audio content directly from the second audio source.



Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,057,458, hereinafter ’458 in view of Batra (PG PUB US2011/0158441).

Claim 21 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 11 of the patent ‘458. The instant application claim is an obvious variant of the patent '458. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 17/365,652 instant application
Claim No.
DP.
US Patent 11,057,458
21
A first playback device comprising:

a first network interface;

at least one processor;

at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the first playback device is configured to:

form a zone group comprising the first playback device and a second playback device, wherein the first playback device is configured to receive, via the first network interface, network communications 
comprising first audio content from a first access point and forward, via the first network interface, at least a portion of the first audio content to the second playback device during synchronous playback of the first audio content by the zone group;


after forming the zone group, receiving, at the second playback device, an indication that the second playback device is to receive the network communications from a second access point, wherein the network communications from the second access point comprises second audio content; and

in response to receiving the indication, configuring, via the first network interface, the second playback device to receive, via a second network interface, the second audio content from the second access point and forward, via the second network interface, at least a portion of the second audio content to the first playback device during synchronous playback of the second audio content by the zone group.
12
A media playback system comprising a first playback device and a second playback device, wherein the media playback system is configured to perform functions comprising:








forming a zone group comprising the first playback device and the second playback device, wherein the first playback device is configured to receive first audio content from a first audio source and forward at least a portion of the first audio content to the second playback device during synchronous playback of the first audio content by the zone group, wherein the second playback device does not receive the first audio content directly from the first audio source;

after forming the zone group, receiving, at the second playback device, an indication that the second playback device is to receive directly from a second audio source, second audio content for synchronous playback by the zone group; and

in response to receiving the indication, configuring the second playback device to receive the second audio content from the second audio source and forward at least a portion of the second audio content to the first playback device during synchronous playback of the second audio content by the zone group, wherein the first playback device does not receive the second audio content directly from the second audio source.


However, the patent ‘458 does not expressly recite “A first playback device comprising:
a first network interface;
at least one processor;
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor”
Batra teaches “A first playback device comprising:
a first network interface;
at least one processor;
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor” (The first wireless device 160 includes a processor 162, a memory 164, a link module 172, and a radio module 176, where the processor 162 controls the operation of the first wireless device 160 in accordance with computer instructions stored in memory 164 [Batra, para 0017-0018]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘458 to comprise the claimed limitation to effectively provide the hardware support for a wireless speaker.
Claim 21 is therefore unpatentable under Obviousness-type Double Patenting.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“the first playback device is configured to receive network communications comprising first audio content from a first access point and forward at least a portion of the first audio content to the second playback device during synchronous playback of the first audio content by the zone group;” in claim 1 and 11;
	“the first playback device was further configured to forward the first audio content to the third playback device during synchronous playback of the first audio content by the zone group.” in claim 3 and 13;
“wherein the first playback device and the second playback device are configured to output respective channels of stereo audio content while in the bonded zone.” in claim 4 and 14;
“wherein the first playback device and the second playback device are configured to output respective channels of surround audio content while in the bonded zone.” in claim 5 and 15;
“the first playback device was further configured to transmit playback timing information to the second playback device to facilitate synchronous playback of the first audio content by the first playback device and the second playback device as part of the zone group.” in claim 8 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Zone players 102-124, also referred to herein as playback devices, multimedia units, speakers, players, and so on, provide audio, video, and/or audiovisual output.  Zone player 400 includes a network interface 402, a processor 408, a memory 410, an audio processing component 412, one or more modules 414, an audio amplifier 416, and a speaker unit 418 coupled to the audio amplifier 416” (Instant Specification, para 0039, 0059) corresponding to the “playback device”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claim 1-21 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441

/QUANG N NGUYEN/Primary Examiner, Art Unit 2441